Supplemental opinion filed February 19, 1935                          SUPPLEMENTAL OPINION                             (41 P.2d 1119)
In our former opinion we held that the amended complaint is sufficient to support plaintiff's damages, as shown by the testimony, for the year 1927, and awarded the same amount of damages for that year as was allowed for the years of 1924, 1925 and 1926 against the same defendants.
It having been called to the attention of the court that H.D. Anderson and U.A. Anderson, his wife, sold and conveyed their interest in the land involved by deed dated September 22, 1926, to one Reedy, and therefore were not liable for the damages for a noncompliance with the covenant involved during the year 1927, our former opinion will be changed so as to relieve the Andersons from the judgment for $300 damages for the year 1927. The judgment for damages for that year will stand in favor of plaintiff and against defendants R.A. Wallis, Effie Wallis, C.M. Barnes and Dora Barnes and each of them.
No costs or disbursements will be allowed in favor of or against the Federal Land Bank of Spokane.